DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2022 has been entered.
 
Response to Amendment
The amendment filed 23 March 2022 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hochgraeber (U.S. Patent Publication 2013/0284959) in view of Crockett (U.S. Patent 6,736,370).
Regarding claim 1, Hochgraeber discloses a removable stator plate 112b for a high-pressure valve 100 for an analytical instrument, wherein said stator plate comprises:
a first side (top of 112b) and an opposing second side (bottom of 112b), with the first side having a first outside diameter (radial outermost edge of the top of 112b positioned on top 120) and a first plurality of openings (at 118a) arranged in a circular pattern proximal to an outside edge of the first side (openings at 118a are located proximal the transitional edge from angled to horizontal atop 112b), each of the first plurality of openings adapted to be removably sealed to a tube (“capillaries” not shown) having a longitudinal axis perpendicular to the first side (as seen in FIG. 3, the capillaries are perpendicular to the angled portion of the first side of the stator plate) and the second side having a second outside diameter (radial outermost edge of the bottom of 112b positioned on top 120) that is the same as the first outside diameter and a second plurality of openings (at 118) arranged in a circular 
a plurality of passageways 118 therethrough wherein each of the passageways provides fluid communication between at least one opening on the first side and at least one opening on the second side of said stator plate (FIG. 3; Paragraph 41-42, 47-54).
Hochgraeber is silent regarding said stator plate comprises a plurality of layers bonded together.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a removable stator plate, does not depend on its method of production, i.e. diffusion bonding. 
However, Crockett teaches that it is known to utilize diffusion bonding to create a multilayered valve component (FIG. 3A; Col. 7 line 47-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by the stator have a plurality of layers bonded together via diffusion bonding, as taught by Crockett, for the purpose of providing smooth, strong bonds that do not absorb or release process fluids, and do not contribute impurities to the process fluids.
Regarding claim 2, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Hochgraeber further discloses said stator plate is biocompatible (ceramic) (Paragraph 48).
Regarding claim 3, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 2.

Regarding claim 4, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 3.
Hochgraeber further discloses the first side of said stator plate comprises at least four openings (FIG. 1) and at least two passageways therethrough (FIG. 1, 3).
Regarding claim 6, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Hochgraeber further discloses said stator plate is adapted to be removed from the high-pressure valve and replaced by a second stator plate (the stator plate is removably connected to the valve, and one of ordinary skill in the art would understand that the stator will be replaced when it begins to fail) and the stator can be made of metal, ceramic materials, and glass (Paragraph 19).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a different disclosed material to make up the replacement stator, since it has been held that use of suitable equivalent structures involves only routine skill in the art.
Regarding claim 8, Hochgraeber discloses a liquid chromatography system comprising: a valve 100 comprising:
a mounting plate 112 having a first side (top of 112) and a second side (bottom of 112), and having a plurality of openings (at 118a) therethrough, wherein each of the plurality of openings is adapted to removably receive tubing (“capillaries” not shown) in the first side of said mounting plate; and
a disc-shaped stator plate 112b having a first side (top of 112b) and a second side (bottom of 112b), wherein the first side of said stator plate is adapted to engage with the second side of said 
Hochgraeber is silent regarding said stator plate comprises a plurality of layers bonded together.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a removable stator plate, does not depend on its method of production, i.e. diffusion bonding. 
However, Crockett teaches that it is known to utilize diffusion bonding to create a multilayered valve component (FIG. 3A; Col. 7 line 47-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by the stator have a plurality of layers bonded together via diffusion bonding, as taught by Crockett, for the purpose of providing smooth, strong bonds that do not absorb or release process fluids, and do not contribute impurities to the process fluids.
Regarding claim 9, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 8.
Hochgraeber further discloses said stator plate and said mounting plate are adapted to be removably attached to one another and wherein said valve is adapted to operate with fluid pressures of at least 1,000 psi (100-2,000 bar is more than 1,000 psi) (Paragraph 12).

Hochgraeber further discloses said stator plate (ceramic) and said mounting plate (metal) are biocompatible (Paragraphs 47 and 48).
Regarding claim 11, Hochgraeber discloses a stator assembly for a high-pressure valve 100 comprising:
a mounting plate 112 having a first side (top of 112) and a second side (bottom of 112), and having a plurality of openings (at 118a) therethrough, wherein a first side of each of the plurality of openings is located in the first side of said mounting plate and is adapted to removably receive tubing (“capillaries” not shown) therein; and
a stator plate 112b having a first side (top of 112b)  having a first outside diameter (radial outermost edge of the top of 112b positioned on top 120) and an opposing second side (bottom of 112b) having a second outside diameter (radial outermost edge of the bottom of 112b positioned on top 120) that is the same as the first outside diameter, wherein the first side of said stator plate and the second side of said mounting plate are adapted to sealingly engage with one another, wherein said stator plate has a first plurality of openings in the first side (at 118a) of the stator plate arranged proximal to an outside edge of the first side (openings at 118a are located proximal the transitional edge from angled to horizontal atop 112b) and a second plurality of openings (at 118) in the second side of said stator plate arranged proximal to a center of the second side (See FIG. 3), the stator plate defining a plurality of fluid pathways (from 118a to 118) extending between the first plurality of openings and the second plurality of openings, and wherein said mounting plate and said stator plate are adapted to be removably attached to one another, and wherein the first side of the stator plate and the openings of the mounting plate are adapted to allow tubing to be removably and sealingly attached to the first side 
Hochgraeber is silent regarding said stator plate comprises a plurality of layers bonded together.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a removable stator plate, does not depend on its method of production, i.e. diffusion bonding. 
However, Crockett teaches that it is known to utilize diffusion bonding to create a multilayered valve component (FIG. 3A; Col. 7 line 47-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by the stator have a plurality of layers bonded together via diffusion bonding, as taught by Crockett, for the purpose of providing smooth, strong bonds that do not absorb or release process fluids, and do not contribute impurities to the process fluids.
Regarding claim 12, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 11.
Hochgraeber further discloses the second plurality of openings in the second side of the mounting plate and the corresponding first plurality of openings in the first side of said stator plate are aligned with one another (FIG. 3).
Regarding claim 13, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 12.
Hochgraeber further discloses the first plurality of openings in the first side of the stator plate define a first diameter, the plurality of openings in the second side of the stator plate define a second diameter, and the second diameter is smaller than the first diameter (FIG. 3).

Hochgraeber further discloses the stator assembly is biocompatible (ceramic) (Paragraph 48).
Regarding claim 15, Hochgraeber discloses the claimed invention substantially as claimed, as set forth above from claim 14.
Hochgraeber is silent regarding the plurality of layers of said stator plate are bonded together by diffusion bonding.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a removable stator plate, does not depend on its method of production, i.e. diffusion bonding. 
However, Crockett teaches that it is known to utilize diffusion bonding to create a multilayered valve component (FIG. 3A; Col. 7 line 47-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by the stator have a plurality of layers bonded together via diffusion bonding, as taught by Crockett, for the purpose of providing smooth, strong bonds that do not absorb or release process fluids, and do not contribute impurities to the process fluids.
Regarding claim 16, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 11.
Hochgraeber further discloses the first side of said stator plate comprises at least four openings and at least two passageways therethrough (FIG. 1, 3).
Regarding claim 18, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.

In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a removable stator plate, does not depend on its method of production, i.e. diffusion bonding. 
However, Crockett teaches that it is known to utilize diffusion bonding to create a multilayered valve component (FIG. 3A; Col. 7 line 47-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by the stator have a plurality of layers bonded together via diffusion bonding, as taught by Crockett, for the purpose of providing smooth, strong bonds that do not absorb or release process fluids, and do not contribute impurities to the process fluids.
Regarding claim 19, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 8.
Hochgraeber is silent regarding the plurality of layers of said stator plate are bonded together by diffusion bonding.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a removable stator plate, does not depend on its method of production, i.e. diffusion bonding. 
However, Crockett teaches that it is known to utilize diffusion bonding to create a multilayered valve component (FIG. 3A; Col. 7 line 47-54).

Regarding claim 20, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 11.
Hochgraeber is silent regarding the plurality of layers of said stator plate are bonded together by diffusion bonding.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a removable stator plate, does not depend on its method of production, i.e. diffusion bonding. 
However, Crockett teaches that it is known to utilize diffusion bonding to create a multilayered valve component (FIG. 3A; Col. 7 line 47-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by the stator have a plurality of layers bonded together via diffusion bonding, as taught by Crockett, for the purpose of providing smooth, strong bonds that do not absorb or release process fluids, and do not contribute impurities to the process fluids.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hochgraeber in view of Crockett, in view of Karge (U.S. Patent 4,580,955) in further view of Cloutier (U.S. Patent Publication 2015/0234011).

Hochgraeber is silent regarding said stator plate further comprises one or more of the following liquid chromatography elements: a sample loop, a mixing element, a column, a filter, a heating element, a sensor, or a detector.
However, Karge teaches a stator 6 having a filter (not shown) (Col. 3 line 25-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by adding a filter to the stator, as taught by Karge, for the purpose of preventing contaminants from passing through the valve.
Furthermore, Cloutier teaches a stator 104 having sensors 110 (FIG. 1, Paragraph 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by adding a sensor to the stator, as taught by Karge, for the purpose of producing real time measurements of gap thickness for each passing rotor reference point and associating the real time measurements to a unique identifier for each rotor reference point to assure proper functionality of the valve.
Regarding claim 7, Hochgraeber, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Hochgraeber further discloses said stator plate is adapted to be removed from the high-pressure valve and replaced by a second stator plate (the stator plate is removably connected to the valve, and one of ordinary skill in the art would understand that the stator will be replaced when it begins to fail).
Hochgraeber is silent regarding said second stator plate comprises one or more different liquid chromatography elements than said stator plate.
However, Karge teaches a stator 6 having a filter (not shown) (Col. 3 line 25-28).

Furthermore, Cloutier teaches a stator 104 having sensors 110 (FIG. 1, Paragraph 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by adding a sensor to the stator, as taught by Karge, for the purpose of producing real time measurements of gap thickness for each passing rotor reference point and associating the real time measurements to a unique identifier for each rotor reference point to assure proper functionality of the valve.
It would be obvious to one of ordinary skill in the art to replace the stator, and all associated elements of the stator including a filter (taught by Karge), when needed and replace the stator with a new stator and all associated elements necessary to achieve the desired outcome, including a sensor (taught by Cloutier).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hochgraeber in view of Crockett, in further view of Karge in further view of Cloutier.
Regarding claim 17, Hochgraeber discloses the claimed invention substantially as claimed, as set forth above from claim 11.
Hochgraeber is silent regarding said stator plate further comprises one or more of the following liquid chromatography elements: a sample loop, a mixing element, a column, a filter, a heating dement, a sensor, or a detector.
However, Karge teaches a stator 6 having a filter (not shown) (Col. 3 line 25-28).

Furthermore, Cloutier teaches a stator 104 having sensors 110 (FIG. 1, Paragraph 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Hochgraeber by adding a sensor to the stator, as taught by Karge, for the purpose of producing real time measurements of gap thickness for each passing rotor reference point and associating the real time measurements to a unique identifier for each rotor reference point to assure proper functionality of the valve.

Response to Arguments
Applicant's arguments filed 23 March 2022 have been fully considered but they are not persuasive. 
Applicant first argues that Hochgraeber does not disclose a stator plate with a first side and an opposing second side.  Applicant defines opposing as “to set (two things) so as to face or be opposite to one another”.  Fig. 3 of Hochgraeber clearly shows that the top of the stator plate 112b and the bottom of the stator plate are two things being opposite to one another.  The top which is interpreted as the first side of the stator plate is at the top which is by definition the opposite of the bottom which is interpreted as the second side.  Accordingly, Hochgraeber clearly discloses a stator plate with opposing sides.  Applicant’s argument is not persuasive.
Applicant next argues that the stator plate does not have a first outside diameter and a second outside diameter that is the same as the first outside diameter.  Again, FIG. 3 clearly illustrates that the stator plate 112b has a top outside diameter and a bottom outside diameter that are the same.  The 
Applicant next argues that Hochgraeber does not disclose a first plurality of openings arranged in a circular pattern proximal to an outside edge of the first side, each of the first plurality of openings adapted to be removably sealed to a tube having a longitudinal axis perpendicular to the first side.  Paragraph 42 of Hochgraeber states” a stator end face 114 in which port opening cross sections 116 of a plurality of ports 118 formed in the stator 112 open in the manner described at the beginning”.  FIG. 1 and 2 clearly illustrate the circular orientation of the ports.  Paragraph 4 further discussed the orientation and the relationship between the ports.  The ports are very clearly disclosed to be in a circular orientation, and as such applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753